Citation Nr: 0412440	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for photophobia.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an initial compensable evaluation for neck 
and bilateral shoulder disability, for the period prior to 
March 13, 2002.

5.  Entitlement to an increased rating in excess of 10 
percent for cervical spine degenerative changes with 
bilateral shoulder pain, for the period on and subsequent to 
March 13, 2002.

6.  Entitlement to an initial evaluation in excess of 10 
percent for left wrist disability with degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and "J.C."


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active Air Force service from March 1977 to 
March 2000 (apparently including approximately one year and 
10 months in Southwest Asia).  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
by the Columbia, South Carolina, Regional Office (RO), which, 
in part, denied service connection for a headache disorder, 
photophobia, a bilateral knee disability, and a low back 
disability; granted service connection and assigned a 
noncompensable evaluation for bilateral tinea pedis with 
onychomycosis of the toenails; granted service connection and 
assigned a noncompensable evaluation for a left wrist 
disability with degenerative changes; and granted service 
connection and assigned a noncompensable evaluation for a 
neck and bilateral shoulder disability.  

An October 2001 videoconferencing hearing was held before 
Board Member Deborah W. Singleton.  In a January 2002 
decision, the Board allowed an initial compensable evaluation 
of 10 percent for bilateral tinea pedis with onychomycosis of 
the toenails; and remanded the remaining appellate issues to 
the RO for additional evidentiary development.  A subsequent 
March 2003 rating decision granted service connection for a 
low back disability (thereby rendering said issue moot) and 
increased an evaluation for the service-connected neck and 
bilateral shoulder disability, reclassified as cervical spine 
degenerative changes with bilateral shoulder pain, from 
noncompensable to 10 percent, effective March 13, 2002.  A 
September 2003 videoconferencing hearing was held before 
Board Member Michael D. Lyon.  

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson and other applicable procedural history, the Board 
has reframed the appellate issues as those delineated on the 
title page of this REMAND.  See also AB v. Brown, 6 Vet. App. 
35 (1993).  

This appeal is REMANDED by the undersigned Board Member to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice if further action is 
required on appellant's part.  


REMAND

With respect to the headache disorder service connection 
issue, appellant's service medical records revealed that he 
had headaches as a side effect of isoniazid (INH) medication, 
which was prescribed after a purified derivative of 
tuberculin skin test result proved positive in late 1998.  
After INH therapy was discontinued, appellant had no 
complaints of headaches thereafter until a February 2000 
general medical examination at service separation.  Diagnoses 
included headaches, possibly vascular, without etiology 
given.  A February 2000 neurologic examination at service 
separation included an impression of headaches due to INH 
"now under control."  Pursuant to the Board's January 2002 
remand, a January 2003 VA medical opinion was rendered as to 
the etiology of any headache disorder.  However, said VA 
medical opinion appears rather ambiguous, stating that 
appellant had headaches consistent with tension-type 
headaches; and that to the extent military service is 
stressful, his headaches were incurred/aggravated by service 
but that there was no "hard evidence" that service should 
induce tension-type headaches.  Said VA medical opinion also 
noted that a March 2002 VA examination had recommended that 
an MRI of the brain be done; and a February 2003 VA 
outpatient record notes that MRI brain results were pending.  
Such brain MRI study is not currently associated with the 
claims folder and it is unclear whether the RO has sought it.  
Additionally, during a September 2003 videoconferencing 
hearing, appellant referred to private physician treatment 
for headaches.

Regarding the photophobia service connection issue, 
appellant's service medical records revealed that in 1978, 
eyeglasses were requested.  In December 1986, clinical 
findings included macular pigment dispersion and clumping in 
the eyes, very sensitive to light, and "CMA" (compound 
myopic astigmatism).  In March 1987, the impression was 
photophobia of questionable etiology.  Appellant received a 
March 1987 military physical profile for photophobia and 
optic nerve drusen.  In May 1991, CMA was assessed.  On 
February 2000 examination at service separation, photophobia 
was diagnosed, without etiology given.  Pursuant to the 
Board's January 2002 remand, a June 2002 VA ophthalmologic 
examination was conducted, and myopia, astigmatism, and 
presbyopia were diagnosed.  The examiner opined that 
photophobia is a symptom, and in this case, was related to 
appellant's astigmatism "which is determined by his genes."  
However, this medical opinion appears incomplete, because it 
does not state that whether or not appellant's astigmatism 
constitutes refractive error (which under 38 C.F.R. 
§ 3.303(c) (2003) may not be service connected) or may be a 
disease for which he has a hereditary predisposition, for 
which service connection might be possible.  

Concerning the bilateral knee disability service connection 
issue, the service medical records revealed that appellant 
played sports during service.  In November 1984, he sustained 
a left knee injury playing football; in September 1986, he 
had left knee pain, questionable MCL (medial collateral 
ligament) strain, and CMP (chondromanlacia); in November 
1987, he had left knee strain; and patellar pain syndrome was 
assessed in January 2000.  On February 2000 examination at 
service separation, he did not have any knee complaints and 
the knees apparently were not examined.  Pursuant to the 
Board's January 2002 remand, a March 2002 VA orthopedic 
examination was conducted, and the assessments included 
bilateral knee pain, most likely related to degenerative 
joint disease.  X-rays of the knees revealed minimal 
degenerative changes.  However, no medical opinion was 
rendered as to the etiology of any knee disability.  

With respect to the neck and bilateral shoulder disability 
rating issues, for the respective periods in question, the 
service medical records revealed that in April 1991, 
appellant reported a two-month history of a shoulder injury 
due to playing basketball.  Right subacromial impingement 
syndrome/tendonitis was assessed.  X-rays of the right 
shoulder were negative.  In October 1991, he was involved in 
a motor vehicular accident and neck/back pain were diagnosed.  
In November 1995, a sore neck for one week since a November 
motor vehicular accident was noted, and appellant complained 
of bilateral shoulder pain.  Neck strain was assessed.  On 
February 2000 examination at service separation, appellant 
complained of neck pain and pain into the bilateral 
trapezius.  No radiation to the upper extremities or numbness 
was noted.  Neck pain without radicular symptoms was 
diagnosed.  X-rays of the left shoulder were negative.  Deep 
tendon reflexes were normal.  

Pursuant to the Board's January 2002 remand, a March 2002 VA 
neurologic examination was conducted, which revealed no left 
upper extremity neurologic abnormality.  On March 2002 VA 
orthopedic examination, cervical ranges of motion were 
described as normal to mildly limited, without neurologic 
abnormality.  X-rays revealed cervical spine degenerative 
changes.  The shoulders exhibited mild to moderate limitation 
of motion.  X-rays of the right shoulder showed mild 
degenerative changes.  However, no x-ray of the left shoulder 
was performed.  A March 2002 electromyographic/nerve 
conduction velocity study of the left upper extremity was 
normal.  A January 2003 VA medical opinion was rendered, 
which stated that there were no specific findings with 
respect to the left shoulder "although it did cause pain on 
his neck with shoulder range of motion.  Therefore, it was 
likely 1 disability" (not separate neck and shoulder 
disabilities).  However, since no x-ray of the left shoulder 
was performed, it appears that said VA medical opinion, that 
there were no specific left shoulder findings and that the 
neck/shoulders constitute just one disability, was based on 
incomplete examination findings and, thus, is an inadequate 
opinion for rating purposes.  

With respect to the left wrist disability rating issue, the 
service medical records revealed that appellant sustained a 
compound, comminuted fracture of the distal left radius with 
chip fracture of the ulnar styloid process.  Internal 
fixation of the fracture was required and the device was 
later surgically removed.  On February 2000 examination at 
service separation, grip strength was "5/5", there was mild 
to moderate limitation of motion, and an x-ray of the left 
wrist revealed mild degenerative changes at the radiocarpal 
articulation with two ossicles at the distal ulna.  Pursuant 
to the Board's January 2002 remand, a March 2002 VA 
orthopedic examination was conducted with similar findings 
noted, except x-rays of the left wrist revealed old fracture 
deformity of the distal radius/ulna, mild degenerative 
changes, and an ununited styloid fracture.  A January 2003 VA 
medical opinion was rendered, which stated that there was no 
neurologic component to the left wrist disability.  It does 
not appear that the VA examination adequately evaluated the 
left wrist disability, particularly with respect to pain and 
any associated functional impairment.  Additionally, it 
appears unclear whether the RO has considered the potential 
applicability of Diagnostic Code 5211, pertaining to rating 
the wrist disability based on nonunion in lower half of the 
ulna.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact and 
request the appellant to provide any 
additional, relevant treatment 
records (not presently associated 
with the claims folder), as well as 
the complete names and addresses of 
any physicians or medical facilities 
which have provided such treatment.  
All available, actual clinical 
records or legible copies thereof 
(as distinguished from physicians' 
statements based upon recollections 
of previous treatment), to the 
extent such records are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers, 
including, but not limited to, any 
such records of an MRI of the brain 
apparently performed in 2003 at the 
Columbia, South Carolina, VA Medical 
Center.  The appellant's assistance 
in obtaining such records should be 
requested to the extent indicated, 
and he should be requested to sign 
and submit appropriate consent forms 
to release any private medical 
records to the VA.  Any such records 
should be obtained and associated 
with the claims folder.

2.  With respect to the headache 
disorder service connection issue, 
the RO should have the same VA 
neurologic examiner who recently 
examined appellant and rendered 
medical opinion, or if unavailable, 
another appropriate VA physician, to 
review the entire claims folder, 
examine appellant if deemed 
necessary (including conducting all 
indicated tests and studies, such as 
an MRI of the brain if no such 
recent study is available), and 
express an opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not, regarding whether any chronic 
headache disorder is currently 
manifested and, if so, was it 
causally or etiologically related to 
appellant's military service?

3.  With respect to the photophobia 
service connection issue, the RO 
should have the same VA 
ophthalmologic examiner who recently 
examined appellant and rendered 
medical opinion, or if unavailable, 
another appropriate VA physician, to 
review the entire claims folder, 
examine appellant if deemed 
necessary (including conducting all 
indicated tests and studies), and 
express an opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not, regarding the following:  (i) 
is any chronic eye disorder 
currently manifested and, if so, was 
it causally or etiologically related 
to appellant's military service; 
(ii) if any currently manifested 
chronic eye disorder preexisted 
service, did it permanently worsen 
during service beyond natural 
progression of underlying disease; 
and (iii) does appellant currently 
have photophobia and, if so, is it 
due to refractive error versus other 
causes?  To the extent indicated, 
please comment on the clinical 
significance, if any, of the in-
service compound myopic astigmatism, 
macular pigment dispersion and 
clumping, and optic nerve drusen and 
whether any of them are causally or 
etiologically related to 
photophobia.  Additionally, does any 
currently manifested astigmatism 
constitute refractive error?

4.  With respect to the bilateral 
knee disability service connection 
issue, the RO should have the same 
VA orthopedic examiner who recently 
examined appellant, or if 
unavailable, another appropriate VA 
physician, to review the entire 
claims folder, examine appellant if 
deemed necessary (including all 
indicated tests and studies), and 
express an opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not, regarding whether a chronic 
disorder of either knee is currently 
manifested and, if so, is it 
causally or etiologically related to 
appellant's military service?

5.  With respect to the service-
connected neck and bilateral 
shoulder disability rating issues, 
for the respective periods in 
question, the RO should arrange 
appropriate VA examinations, to 
obtain pertinent orthopedic and 
neurologic findings.  The entire 
claims folder should be reviewed by 
the examiners.  All indicated tests 
and studies should be performed, 
including, but not limited to, range 
of motion studies of the cervical 
spine and each shoulder expressed in 
degrees.  A radiographic examination 
and/or MRI, if medically indicated, 
should be performed to determine 
whether any abnormalities of the 
cervical spine and each shoulder are 
present.  If abnormalities of either 
shoulder are clinically identified, 
the radiologist and/or orthopedist 
should review the entire evidentiary 
record, correlate the findings with 
the radiographic/MRI studies of 
record, express an opinion as to the 
nature and etiology of any shoulder 
abnormalities manifested, and 
differentiate symptoms associated 
with any shoulder abnormalities from 
symptoms attributable to the 
service-connected neck disability 
including cervical degenerative 
changes.  If these symptoms are not 
medically capable of differentiation 
without resort to mere conjecture, 
this should be commented upon in the 
reports.  The examiners should opine 
as to whether appellant's service-
connected disability of the neck and 
shoulders constitutes a single 
disability versus separate, distinct 
disabilities.  

The examiners should specify whether 
any painful motions of the neck and 
each shoulder are clinically 
elicited, and if so, the nature, 
location and intensity of the pain 
should be described in detail; and 
whether it is due to the service-
connected neck and shoulders 
disability.  Any objective 
indications of such pain should be 
described.  The examiners should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions, 
including from pain on motion, and 
the effect the service-connected 
neck and shoulders disability has 
upon the appellant's daily 
activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

6.  With respect to the left wrist 
disability rating issue, the RO 
should arrange appropriate VA 
examination(s), such as orthopedic 
and/or neurologic examination(s).  
The entire claims folder should be 
reviewed by the examiner(s).  All 
indicated tests and studies should 
be performed, including, but not 
limited to, range of motion studies 
of the wrist expressed in degrees.  
A radiographic examination, if 
medically indicated, should be 
performed.  

The examiner(s) should specify 
whether any painful motions of the 
left wrist are clinically elicited, 
and if so, the nature, location and 
intensity of the pain should be 
described in detail; and whether it 
is due to the service-connected 
disability.  Any objective 
indications of such pain should be 
described.  The examiner(s) should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions, 
including from pain on motion, and 
the effect the service-connected 
left wrist disability has upon the 
appellant's daily activities.  See 
DeLuca.  Any neurologic 
abnormalities attributable to the 
service-connected left wrist 
disability should be described in 
detail.  

7.   The RO should review any 
additional evidence and readjudicate 
the appellate issues.  The RO should 
consider applicable court precedents 
and statutory and regulatory 
provisions, including DeLuca.  The 
RO should clarify whether any 
additional shoulder pathology, if 
present, should be considered part 
and parcel of the service-connected 
neck and bilateral shoulder 
disability.  

The RO should consider whether or 
not the service-connected neck and 
shoulders disability constitutes 
separate, distinct disabilities 
rather than a single disability; and 
whether separate evaluations may be 
assigned for rating the shoulders 
apart from the neck.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); and 
38 C.F.R. § 4.14 (2003).  
Additionally, the RO should consider 
the potential applicability of 
Diagnostic Code 5211, pertaining to 
rating the wrist disability based on 
nonunion in lower half of the ulna, 
and 38 C.F.R. § 3.321(b) (2003), 
pertaining to extraschedular 
evaluation.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

